Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 08 October 2020, with respect to the rejection(s) of claim(s) 1-9, 11-20 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Garfield in view of Mosler as presented below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 11-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Garfield (US 2013/0006212) in view of Mosler (US 2007/0106244).
Regarding claim 1, Garfield discloses a closed liquid transfer system comprising a transfer device (100, figure 2) for reconstituting drugs in a plurality of drug containers (120, 130, V, [0075-0076]), each drug container of the plurality of drug containers include an adapter (S), the transfer device comprising a multi-port manifold (210 and 250 includes ports 226, 228, 110) and a connector (114, [0078], figure 4) suitable to be removably attached to the adapter on one of said plurality of drug containers ([0078]), a first conduit (214a ,216a) to transfer a liquid from an inlet port (226) of the manifold through the connector into the attached drug container (V), a second conduit (256a, [0096]) to transfer a gaseous fluid from inside the drug container through said connector and said manifold to an outlet port (258) of the manifold, a liquid transporting tube (220a, figure 4) connected to said inlet port for transporting a liquid to said transfer device, a gas transporting tube (256) connected to said outlet port for transporting gaseous fluid from attached container away from said transfer device ([0096]), a gas collection container (130, [0096], figure 2) to collect said gaseous fluid from each drug container 
Garfield does not teach a unidirectional valve connected to said gas transporting tube to allow unidirectional flow of said gaseous fluid towards said gas collection container.
Mosler teaches a unidirectional valve (6B, figure 4, [0053]) connected to said gas transporting tube (14) to allow unidirectional flow of said gaseous fluid towards said gas collection container (11, figure 4, [0053]).
Mosler provides a one way valve in order to prevent gas from re-entering the transfer device ([0053]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Garfield with Mosler in order to allow an outlet for pressure out of the manifold while preventing pressure build up in the system.
Regarding claim 2, Garfield further discloses the adapter is a drug vial adapter (figure 1, the adapter is on the vial).

Regarding claim 11, Garfield further discloses the drug container is a vial (V).
Regarding claim 12, Garfield further discloses the liquid is diluent ([0075]).
Regarding claim 13, Mosler discloses a method for reconstituting drugs in a plurality of drug containers, a transfer device (100, figure 2) for reconstituting drugs in a plurality of drug containers (120, 130, V, [0075-0076]), each drug container of the plurality of drug containers include an adapter (S), the transfer device comprising a multi-port manifold (210 and 250 includes ports 226, 228, 110) and a connector (114, [0078], figure 4) suitable to be removably attached to the adapter on one of said plurality of drug containers ([0078]), a first conduit (214a ,216a) to transfer a liquid from an inlet port (226) of the manifold through the connector into the attached drug container (V), a second conduit (256a, [0096]) to transfer a gaseous fluid from inside the drug container through said connector and said manifold to an outlet port (258) of the manifold, attaching the adapter of the first drug container to said connector, administering a measured amount of a diluent into the first drug container through liquid transporting tube connected to said inlet port of said manifold and through said first conduit ([0095-96]), collecting a gaseous fluid expelled from said first drug container in a gas collection container (130) through a gas transporting tube (225) connected to said outlet port and ([0096]).
Garfield does not teach a unidirectional valve connected to said gas transporting tube to allow unidirectional flow of said gaseous fluid towards said gas collection container, detaching the adapter of said first drug container from said transfer device and repeating steps a-d for each drug container in said plurality of drug containers.
Garfield does not teach a unidirectional valve connected to said gas transporting tube to allow unidirectional flow of said gaseous fluid towards said gas collection container.

Mosler provides a one way valve in order to prevent gas from re-entering the transfer device ([0053]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Garfield with Mosler in order to allow an outlet for pressure out of the manifold while preventing pressure build up in the system.
Garfield and Mosler do not teach detaching the adapter of said first drug container from said transfer device and repeating steps a-d for each drug container in said plurality of drug containers.
However, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04VIB). In this case, the transfer device is used on multiple vials but since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, it would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Garfield to include multiple containers to extract multiple fluids. Garfield also does not state that the device is single use and is usable multiple times.
Regarding claim 14, Garfield further teaches a manually operable syringe (figure 1) to supply diluent ([0075]).
Regarding claim 15, Garfield further discloses the supplying diluent ([0075]) from a diluent container (figure 1).
Regarding claim 16, Garfield discloses a transfer device (100, figure 2) for reconstituting drugs in a plurality of drug containers(120, 130, V, [0075-0076]), each drug container of the plurality of drug containers include an adapter (S), the transfer device comprising a multi-port manifold (210 and 250 includes ports 226, 228, 110) and a connector (114, [0078], figure 4) suitable to be removably attached to the adapter on one of said plurality of drug containers 
Garfield does not teach said gas transporting tube connected to a one way valve to allow unidirectional flow of said gaseous fluid towards said gas collection container.
Mosler teaches a unidirectional valve (6B, figure 4, [0053]) connected to said gas transporting tube (14) to allow unidirectional flow of said gaseous fluid towards said gas collection container (11, figure 4, [0053]).
Mosler provides a one way valve in order to prevent gas from re-entering the transfer device ([0053]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Garfield with Mosler in order to allow an outlet for pressure out of the manifold while preventing pressure build up in the system.
Regarding claims 17 and 19, Garfield further discloses the drug container is a vial (V).
Claim 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Garfield and Mosler in view of Duncan (US 2010/0305507).
Regarding claim 4, Garfield and Mosler do not teach a valve with three ports operable to allow unidirectional liquid flow from a first port to a second port and from said second port to a third port.
Duncan discloses an infusion device in the same field of endeavor as the Applicant. Duncan teaches a valve (60, figure 1, [0045]) with three ports (A-D, figure 1) to allow unidirectional flow from a first port to a second port and from said second port to a third port ([0045]).

Regarding claim 5-6, Garfield and Mosler teaches the limitations of claim 4 and Duncan further teaches liquid transporting tube (220a, figure 4) connectable to said inlet port for transporting a liquid to said first port and third port (since the tube is connected via fluid communication).
Duncan provides a valve that can universally allow various operations of the infusion body ([0012]). It would have been obvious to a person of ordinary skill in the art at the effective filling date of the invention to modify Whitley with Duncan in order to allow increased control of fluid moving through the device.
Regarding claim 7, Garfield and Mosler teaches the limitations of claim 5 and Garfield further teaches the liquid container (120, figure 1, [0075]) connectable to said liquid supply tube for supplying said liquid.
Duncan provides a valve that can universally allow various operations of the infusion body ([0012]). It would have been obvious to a person of ordinary skill in the art at the effective filling date of the invention to modify Garfield with Duncan in order to allow increased control of fluid moving through the device.
Regarding claim 8, Garfield and Mosler teaches the limitations of claim 4 and Garfield further teaches the second port (122, 132) can be connected to a manually operable syringe (figure 1).
Duncan provides a valve that can universally allow various operations of the infusion body ([0012]). It would have been obvious to a person of ordinary skill in the art at the effective filling date of the invention to modify Garfield with Duncan in order to allow increased control of fluid moving through the device.

Duncan provides a valve that can universally allow various operations of the infusion body ([0012]). It would have been obvious to a person of ordinary skill in the art at the effective filling date of the invention to modify Garfield with Duncan in order to allow increased control of fluid moving through the device.
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garfield and Mosler in view of Kriheli (US 2010/0218846).
Regarding claims 18 and 20, Garfield and Mosler do not teach the adapter is a drug bag adaptor.
Kriheli discloses a transfer apparatus in the same field of endeavor as the Applicant. The transfer apparatus (10, figure 7, [00149]) can be connected to a drug bag adapter (70) and works with drug vial adapter (20) as well.
Kriheli provides an adapter to prevent leakage from the IV bag during transfer. It would have been obvious to a person of ordinary skill in the art at the effective filling date of the invention to modify Garfield with Kriheli in order to prevent leakage during transfer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781